Citation Nr: 1620021	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-10 959	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus prior to March 9, 2012.

2.  Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus for the period from March 9, 2012 to October 10, 2014.

3.  Entitlement to an evaluation in excess of 50 percent for service-connected bilateral pes planus for the period from October 11, 2014.

4.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from October 1986 to February 1987, September
1987 to October 1996, and from December 2003 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded the issues on appeal in August 2014.  In January 2015, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating for bilateral pes planus to 30 percent from March 9, 2012 to October 10, 2014, and 50 percent from October 11, 2014.  Inasmuch as higher schedular ratings for the disability are available for the periods prior to October 11, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, regarding the period from October 11, 2014, while 50 percent is the maximum schedular rating for bilateral pes planus, a higher rating is potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2015).  Accordingly, the claim for increase for the period from October 11, 2014, remains before the Board. 

The Board also notes that the January 2015 supplemental statement of the case (SSOC) appears to contradict the contemporaneous January 2015 rating decision as the SSOC indicates that a rating in excess of 10 percent from March 9, 2012, is denied.  However, the Board applies the most favorable rating assigned by the AOJ in considering the issue on appeal.  Further, as the AOJ readjudicated the claims in the January 2015 rating decision, the Board finds that the Veteran is not prejudiced by the Board proceeding with the case without first seeking a corrected SSOC. 

The Board's August 2014 remand also addressed claims for service connection for sarcoidosis, spots on the lung, and a skin condition.  While on remand, in January 2015, service connection was granted for the respective claims.  As such, the appeals were satisfied in full with respect to service connection.  

The Board acknowledges that following the grant of service connection for sarcoidosis and a skin condition, the Veteran expressed disagreement with the assigned ratings for the disabilities and that an SOC has not yet been issued with respect to either issue.  The Board also acknowledges the March 2016 letter in which the Veteran's representative expressed a desire for the claims to be remanded by the Board for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Additionally, the Board observes that the Veteran recently perfected an appeal with respect to his claim for a special monthly compensation for aid and attendance.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ is still taking action on all three of these issues.  Therefore, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for asthma was raised by the record in a May 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 11, 2014, the Veteran's bilateral pes planus with plantar fasciitis was manifested by findings of objective evidence of pronation, pain on manipulation and use, an indication of swelling on use, and difficulty with standing and walking.  

2.  For the period from October 11, 2014, the Veteran is in receipt of the maximum schedular rating and the Board finds that the schedular rating adequately addresses the Veteran's complaints of pain including pain that interferes with the Veteran's sleep and foot spasms, and difficulty with standing and walking. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating for bilateral pes planus for the period prior to March 9, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5276 (2015).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus for the period prior to October 11, 2014 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5276 (2015).

3.  The criteria for a rating in excess of 50 percent for bilateral pes planus for the period from October 11, 2014 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 5276 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

VA's General Counsel has held that no VCAA notice is required for downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for bilateral pes planus was granted and an initial rating was assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, pertaining to bilateral pes planus.  In this regard, the Board acknowledges that the Veteran applied for Social Security Administration (SSA) disability benefits; however, he has not reported that any records associated with such application are relevant to his claim for increased ratings for bilateral pes planus.  

The Veteran has been afforded VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in July 2006, January 2009, October 2010, March 2012, and October 2014.  As discussed in the August 2014 remand, the examinations dated in July 2006, January 2009, October 2010, and March 2012, did not adequately address the DeLuca provisions regarding the functional effects of the Veteran's flare-ups.  However, the Board finds that those reports are adequate with respect to notations regarding the Veteran's reported symptoms and objective findings.  Additionally, the Board finds that the VA examination undertaken in October 2014, as a result of the remand, is adequate in order to evaluate the Veteran's service-connected bilateral pes planus as the Veteran has not alleged that the VA examination is inadequate for rating purposes.  Moreover, the examination includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Additionally, the AOJ granted the maximum schedular rating effective the date of the examination, given the examination findings.  Further, the Veteran has not alleged that his bilateral pes planus has worsened in severity since the last VA examination in October 2014.  Rather, the Veteran argues that the evidence reveals that his bilateral foot disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

Additionally, in November 2011, the Veteran was provided an opportunity to set forth his contentions at a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2011 hearing, the DRO, noted the issue on appeal, namely the Veteran's appeal for a higher rating for bilateral pes planus.  Also, information was solicited addressing the Veteran's allegation that he is entitled to a higher rating because of the effect on his daily living, including difficulty with standing, walking, and continuous pain.  The DRO advised him as to the information and evidence necessary to substantiate his claim, to include the basis of the then-noncompensable rating.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 49.  Moreover, the hearing discussion revealed that the Veteran desired to appear for a new VA examination and such VA examination was provided as a result of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, inasmuch as the AOJ has assigned staged ratings for the disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
 § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Historically, the AOJ assigned the Veteran's noncompensable rating for bilateral pes planus, under Diagnostic Code 5276.  In August 2012, the AOJ increased the disability rating to 10 percent, effective March 9, 2012.  And, in a January 2015 rating decision, the AOJ assigned the higher, 30 percent rating for bilateral pes planus, effective March 9, 2012 to October 10, 2014, and 50 percent from October 11, 2014, under Diagnostic Code 5276. 

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

For hallus valgus, unilateral, a 10 percent disability rating is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

For the reasons explained below, the Board concludes that an initial 30 percent rating is warranted for the period prior to March 9, 2012 for severe bilateral pes planus; however, ratings in excess of 30 percent for the period prior to October 11, 2014, and in excess of 50 percent thereafter, are not warranted.  

	a.  Factual Background

In this case, the Veteran is service connected for pes planus, effective the day after he separated from service.  A Report of Medical Examination dated shortly before service separation, in June 2005, indicates that the Veteran had pes planus that was moderate and symptomatic.  

During the July 2006 VA examination regarding joints (including joints other than feet), the examiner noted the Veteran's reports that his bilateral foot pain continuously worsened throughout his miliary career and was at the point where he required arch supports or else it was difficult for him to walk.  The Veteran was able to work in his occupation with arch supports, without any impairment.  The examiner noted that the Veteran had no flexion limitation on standing and walking and that there was no evidence of abnormal weight-bearing.  On physical examination, the examiner noted that the Veteran's bilateral feet demonstrated fairly significant pes planus but noted that the pes planus were correctible and not fixed.  Ankle range of motion was normal from neutral position to 90 degrees, dorsiflexion of 0 to 20 degrees and plantarflexion 0 to 45 degrees, bilaterally.  VA X-ray reports reviewed in connection with the July 2006 examination noted degenerative changes in the Veteran's feet.  

The July 2006 VA examiner noted that with respect to the DeLuca provisions, there as mild pain on range of motion testing.  The examiner also noted that it was conceivable that pain could further limit function as described, particularly after being on his feet and activities.  But, the examiner determined that it was not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degree of medical certainty.  The examiner did not specify whether such pain was incurred with range of motion testing of the feet or the other joints evaluated during the examination.  

During the January 2009 VA examination, the Veteran reported that he occasionally used a cane to assist with walking.  He also reported that he was no longer able to exercise or play basketball.  He reported that he missed three months of work within the 12 months prior to the examination although he had not been on physician-ordered bedrest.  He also reported that he was no longer able to ambulate for extended periods of time without foot pain and this affected his work as a corrections officer.   He also reported flare-ups associated with forgetting to wear orthotics, or wearing orthotics and walking for extended periods.

On physical examination in January 2009, the examiner noted that the Veteran used a cane and had hind foot Achilles alignment angle of 10 degrees valgus that was not passively correctible.  The examiner also noted that the Veteran was tender to palpation within the posterior tibial tendon.  The examiner noted that the Veteran was exquisitely tender to palpation at the medial plantar border of the calcaneus insertion of his plantar fascia.  Range of motion at the ankle was 0 degrees of
dorsiflexion to 40 degrees of plantar flexion, without pain, bilaterally.  He had no additional limitation of range of motion or pain upon repeated range of motion.  The examiner noted that there were no callouses or other evidence of abnormal footwear.  X-rays demonstrated loss of plantar arch and degenerative joint disease across the joints of both mid-feet.  The examiner assessed the Veteran's pes planus as moderate on both feet, as well as mild, residual plantar fasciitis affecting both feet. 

The January 2009 VA examiner noted that, with respect to the DeLuca provisions, there was no pain on range of motion testing during the examination but that it was conceivable that pain could further limit the Veteran's function after being on his feet all day.  The examiner was not able to express any additional limitation in terms of degree and explained that such could not be determined with any degree of medical certainty.  

An April 2010 VA follow up treatment record regarding the Veteran's nonservice-connected diabetes, noted the Veteran's report of extremity pain and tingling and noted an impression of diabetic neuropathy. 

A June 2010 VA treatment record contains the Veteran's report of chronic foot pain as well as intermittent pain in his feet and knees.  Objective findings revealed that the feet pronate moderately at the subtalar joint with depression of the longitudinal arch upon weightbearing.  The VA podiatrist noted that the Veteran's feet pronated moderately at the subtalar joint with depression of longitudinal arch upon weightbearing.  The VA podiatrist also noted that the Veteran's gait was apropulsive with eversion of heel and forefoot.  The VA podiatrist also noted that the Veteran's medial plantar arch area was tender to palpation as were all metatarsal joints, without signs of underlying effusion or abscess.  The podiatrist noted that the Veteran's lesser toes were extended at the metatarsal joints and flexed at infrapatellar joints but that the deformities were reducible and toenails were within normal limits.  The VA podiatrist noted that there were no callosities or corns on either foot.  Monofilament testing on each foot was normal although vibratory testing on both feet was diminished.  The VA podiatrist also noted that there was no paresthesia.  The VA podiatrist noted an assessment of foot pain associated with sarcoidosis, metatarsalgia, plantar fasciitis and pes planus.  

The Veteran underwent another VA examination in October 2010.  At that time, the Veteran reported that he walked with a cane for comfort, which he reported helped minimally.  He also reported that he could walk about 15 minutes or 1-2 blocks.  He reported daily flare-ups of his bilateral flat feet pain.  He reported that he tried arch supports and was, at that time, wearing custom inserts in his shoes.  He reported that the prolonged standing and walking hurt his flat feet.

On physical examination, the October 2010 VA examiner noted that the Veteran was tender to palpation over the plantar fascia on both feet.  The examiner also noted that there were are no fibromas appreciated, no skin breakdown, and no lesser toe deformities.  The examiner also noted that the Veteran was nontender about the midfoot and forefoot area.  The examiner noted that the Veteran had correctable flat foot that corrected with a single toe raise, bilaterally.  The examiner also noted that the Veteran had a supple subtalar joint.  Regarding range of motion findings, the examiner noted that the Veteran had 5 degrees of dorsiflexion of the right ankle and 10 degrees of dorsiflexion of the left ankle and that there was no change with repetitive motion.  The examiner also noted that the Veteran had 10 degrees of plantar flexion on the right and 20 degrees of plantar flexion on the left, with no change on repetitive motion bilaterally.  Regarding the DeLuca provision, the examiner noted that the Veteran had pain and decreased range of motion as described above.  The examiner also opined that it is reasonable that the Veteran could have an increase in pain and decreased range of motion with increase in activity.  The examiner did not define the decreased range of motion in terms of degrees.  X-rays associated with the October 2010 VA examination revealed a flat foot deformity as well as an osteophyte about the talar neck without any impingement appreciated, bilaterally.  There were no fractures or dislocations appreciated bilaterally.  The examiner offered an assessment of bilateral plantar fasciitis and bilateral, flexible flat foot deformity.  

The October 2010 VA examiner also found that the Veteran had normal neurological findings and sensation was intact to light touch deep peroneal, superficial peroneal, saphenous, sural, and tibial distributions bilaterally.  

X-rays associated with the October 2010 VA examination report indicated that the Veteran had mild hallus valgus with mild secondary degenerative change in distal first metatarsophalangeal articulation.  The X-rays also noted mild hallux valgus on the right foot without significant degenerative change.  The October 2010 VA X-ray reports indicated that there had been no change since January 2009. 

VA treatment records dated in February 2011 noted the Veteran's report of chronic foot pain.  At that time, the Veteran indicated that he was pleased with custom and stock orthotics as well as contract shoes but that he had ongoing intermittent pain in his feet and knees.  The VA physician noted that the Veteran's feet pronated moderately at the subtalar joint with depression of longitudinal arch upon weightbearing.  The VA physician also noted that the Veteran's gait was apropulsive with eversion of heel and forefoot.  The VA physician also noted that the Veteran's medial plantar arch area was tender to palpation as were all metatarsal joints, without signs of underlying effusion or abscess.  The physician noted that the Veteran's lesser toes were extended at the metatarsal joints and flexed at infrapatellar joints but that the deformities were reducible and toenails were within normal limits.  The VA physician noted that there were no callosities or corns on either foot.  A December 2011 VA outpatient treatment record noted substantially the same findings as those noted in February 2011. 

In November 2011, the Veteran appeared before a DRO for a hearing regarding his claim for an initial compensable rating.  The Veteran reported that the October 2010 VA examiner had mistakenly noted that the Veteran's feet were not in pain.  The Veteran also reported that he could not really function or do anything given his difficulty with standing and walking.  He also reported that he experienced continuous pain.  He reported that he wore splints at night to sleep in and that they helped him get a little rest.  He reported that when he stands up it felt like he was standing on a pin cushion.  He also reported that he used a cane for help with ambulation. 

In a January 2012 statement, the Veteran reported that he had severe daily-feet pain and that nothing had changed.  

In March 2012, the Veteran underwent another VA examination.  At that time, the Veteran reported experiencing daily pain with weight-bearing type activities, standing, walking, as well as, sitting, and lying down.  The Veteran also reported swelling four times per week with severe tenderness to palpation and spasms which prevented working.

The March 2012 VA examiner noted that the Veteran had a decreased longitudinal arch height on weight-bearing, bilaterally.  The examiner also noted that there was no evidence of marked deformity of the foot.  The examiner also noted that the weight-bearing line did not fall over or medial to the great toe.  The examiner noted that the Veteran did not have "inward" bowing of the Achilles' tendon.  However, the examiner noted that the Veteran had other pertinent physical findings, complications, conditions, signs and/or symptoms, including significant tenderness to palpation with verbalized "pins and needle" type sensation at the plantar surface heel of feet.  The examiner also noted that the Veteran used a cane as well as modified shoes and hard and soft shoe inserts/arch supports, constantly. 

The examiner diagnosed flatfeet, plantar fasciitis, and heel arthralgia, all bilaterally.  On physical examination, the examiner noted that the Veteran had pain on manipulation, bilaterally, as well as swelling on use, bilaterally.  The examiner noted that there were no characteristic calluses or any calluses caused by the flatfoot condition, on either side.  The examiner noted that the Veteran's symptoms were not relieved by arch supports or built up shoes or orthotics.  

With respect to functional effects of the Veteran's flatfoot condition, the examiner noted that the Veteran verbalized daily pain with weight-bearing type activities, standing, walking, as well as, sitting, lying down.  The examiner also noted that the Veteran verbalized swelling four times per week with severe tenderness to
palpation and spasms which prevent working.

A VA treatment record dated in December 2012 noted that the Veteran had marked pronation in both feet.  A June 2013 VA housebound examination report noted the Veteran's reports of feet pain with constant spasms of feet and that he uses night splints.  

In October 2014, the Veteran underwent another VA examination.  At that time, he reported a sharp stabbing pain in his feet.  He also reported that he used night splints for pain.  He also reported an inability to stand for long periods or walk long distances.  He reported that he had tried arch supports, built up shoes, and orthotics but none relieved his symptoms.  The examiner noted that the Veteran had extreme tenderness of plantar surfaces of both feet and that he had decreased longitudinal arch height of both feet on weight-bearing.  The examiner noted that there was no evidence of marked deformity on the Veteran's feet.  However, the examiner noted that the weight-bearing line fell over or medial to the great toe.  The examiner noted that there was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  The examiner also noted that the Veteran did not have inward bowing of the Achilles tendon on either foot.  The examiner also noted that the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The examiner also noted that the Veteran had moderately severe plantar fascitis.   The examiner noted that there was pain on physical examination and that such pain contributed to the Veteran's functional loss.  

With respect to the DeLuca factors, the October 2014 VA examiner found that the functional impact of the Veteran's bilateral foot condition was that he was unable to stand or walk for long periods of time which limited his ability to work.  The examiner also found that there was no additional pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  



	a.  Period prior to October 11, 2014

Under Diagnostic Code 5276, a 30 percent rating requires a finding of severe symptoms, to include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In this case, the Veteran has offered competent and credible statements regarding severe pain in both feet since service.  The Board finds his statements to be competent as the service treatment records, VA examination reports, and VA treatment records all reflect consistent reports of pain and difficulty with prolonged standing and walking.  Additionally, the Veteran's significant other submitted a statement regarding her observations of the Veteran's reports of severe, continuous bilateral foot pain.  She reported that she has to help him stand up in the mornings and that in the night she has to massage his toes due to cramping and aching feet.  See August 2010 statement.  In June 2013, the Veteran also reported that he has foot pain with constant spasms in his feet and uses night splints.  See June 2013 VA housebound examiner's report.  

Here, the Board has resolved doubt in light of the examination reports that were inadequate with respect to the DeLuca provisions, and given full credit to the Veteran's statements regarding his limitation of motion and effect on his ability to function.  Additionally, the March 2012 VA examiner noted the Veteran's reports of severe daily foot and ankle pain with weight-bearing activity.  Further, although calluses were not noted in any of the VA treatment records or VA examination reports, the Board notes that the March 2012 VA examiner noted swelling on both feet and pronation was noted in February 2011 and December 2012. 

Based upon this evidence, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the disability meets criteria for a 30 percent rating for severe pes planus, bilateral.  38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to an initial disability rating of 30 percent effective August 31, 2005, the date of entitlement to service connection.  However, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent at any point prior to October 11, 2014. 

Under Diagnostic Code 5276, the next-higher 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  

In this case, prior to October 11, 2014, the evidence does not indicate that the Veteran had marked pronation or extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation, prior to October 2014. 

In this regard, VA outpatient treatment records dated in February 2011, note the Veteran's report that he was pleased with his orthotics even though he continued to have intermittent pain in his feet and knees.  The Board also acknowledges that at that time, moderate pronation was observed.  However, such pronation is included in the criteria for the 30 percent disability rating.   

In deciding against a finding of entitlement to a rating in excess of 30 percent for the period prior to October 11, 2014, the Board finds that the Veteran's feet symptomatology, to include pain, fatigue, incoordination, tenderness, and flare-ups, does not result in functional loss that more nearly approximates the 50 percent rating criteria.  See DeLuca, supra.  In this regard, the Board acknowledges the Veteran's report to the March 2012 VA examiner noted that he used a cane as well as modified shoes and hard and soft shoe inserts/arch supports, constantly.  The Board also acknowledges the March 2012 VA examiner's notation that the Veteran had pain on manipulation, bilaterally, as well as swelling on use, bilaterally.  The Board has also considered the Veteran's report that he had a pins and needles feeling in his feet. The Board acknowledges that during the March 2012 VA examination, the Veteran reported experiencing severe tenderness to palpation and spasms which prevented working.

Further VA treatment records are supportive of an increase to 30 percent disability rating but no higher, as the Veteran's symptoms more nearly approximate the 30 percent rating criteria.  In this regard, although some pronation has been shown, pronounced, marked pronation has not been shown prior to October 11, 2014.  Additionally, although there are subjective reports of severe tenderness of the feet, there is no objective evidence of extreme tenderness of plantar surfaces of the feet, or marked inward displacement, prior to October 11, 2014.  Moreover, although the Veteran has reported experiencing spasms in his feet, there is no objective evidence of severe spasm of the tendo Achillis on manipulation, prior to October 11, 2014.  Further, although the Veteran has reported that orthotics do not afford him complete relief, there is no evidence that his symptoms were not at least improved to some extent by orthopedic shoes or appliances during the period in question.  

Moreover, in a May 2015 statement, the Veteran indicated that he desired a 30 percent disability rating back to August 31, 2005.  The Board has resolved doubt herein and granted the request. 

The Board also finds that no other Diagnostic Code provides a basis for a higher rating for the Veteran's bilateral pes planus with plantar fasciitis and heel arthralgia, for the period prior to October 11, 2014.  In this regard, while the disability could, conceivably, be rated as a residual of a foot injury under Diagnostic Code 5284, there is no suggestion of any loss of use of the foot, so as to warrant the maximum, 40 percent rating for foot disability.  38 C.F.R. §4.71a, Diagnostic Code 5284.

Similarly, although the Board acknowledges that in February 2011, the Veteran had some tenderness at the metatarsal joints, and that the Veteran's lesser toes were extended at the metatarsal joints and flexed at infrapatellar joints, a higher rating under Diagnostic Code 5278, for clawfoot, is not warranted.  In this regard, a 50 percent disability rating requires marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, none of which has been demonstrated in this case. 

Based on the foregoing, the Board concludes that the Veteran is entitled to a rating of 30 percent, but no higher, for the Veteran's bilateral pes planus with plantar fasciitis, for the period prior to October 11, 2014. 

	b.  Period from October 11, 2014

Regarding the period from October 11, 2014, the Board finds that a rating in excess of 50 percent is not warranted.  As an initial matter, a rating higher than a 50 percent rating is not possible under Diagnostic Code 5276.  

The Board finds that no other Diagnostic Code provides a basis for a higher rating for the Veteran's bilateral pes planus for the period from October 11, 2014.  In this regard, the other diagnostic codes applicable to foot disabilities do not provide for a rating in excess of 50 percent for a bilateral foot disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284.  Therefore, a higher rating under any other Diagnostic Code pertaining to the impairment of feet for the period from October 11, 2014, is not warranted.

	c.  Other Considerations

The Board has also considered whether a separate rating is warranted for a neurological disability given the Veteran's reports of the pins and needles feeling in his feet.  However, none of the VA examination reports or VA treatment records have indicated any neurological disorder associated with the service-connected pes planus.  To the contrary, an April 2010 VA treatment record noted an assessment of diabetic neuropathy with respect to the Veteran's complaints of tingling in his extremities.  Further, the June 2010 VA examiner found that there was no paresthesia and the October 2010 VA examiner found that there were no neurological deficiencies associated with the pes planus disorder.  

The Board has also considered whether a separate rating is warranted for metatarsalgia and acknowledges the June 2010 VA treatment record which noted an impression of metatarsalgia, but finds that a separate rating is not warranted as the finding is an anomaly.  In this regard, none of the remaining VA treatment records or VA examination reports noted a diagnosis of the same. 

Additionally, the Board has considered whether a separate rating is warranted for hallus valgus as such was noted in January 2009; however, the Board finds that a separate is not warranted.  In this regard, Diagnostic Code 5280 provides for a compensable rating for hallux valgus if operated with resection of metatarsal head or if equivalent to amputation of great toe.  In this case, the treatment records and VA examination reports do not indicate that these criteria have been met.  

The Board has also considered whether the Veteran is entitled to a separate rating for plantar fasciitis and/or heel arthralgia but finds that such is not warranted as all of his symptoms have been considered in the currently-assigned, 30 percent and 50 percent disability ratings. 

For all of these reasons, separate, compensable ratings are not warranted.  Moreover, the Board finds that the subjective and objective observations of the Veteran's symptoms have been accounted for in the currently-assigned disability ratings.  

In evaluating the Veteran's bilateral pes planus, the Board has considered the Veteran's assertions regarding his symptoms, and his significant other's report of her observations, which they are competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of ratings in excess of 30 percent prior to October 11, 2014, or in excess of 50 percent thereafter, for bilateral pes planus. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus with the established criteria found in the rating schedule.  The Board finds that the Veteran's feet symptomatology is fully addressed by the rating criteria under which such disability is rated.  

In this regard, the rating criteria under Diagnostic Code 5276 contemplate the Veteran's symptoms, to include pain on use of both feet and pain while resting, spasms, tenderness to palpation, pins and needles pain, the need for custom and standard orthotics, as well as a cane for assistance with ambulation and any resulting limitations.  There are no additional symptoms of his bilateral pes planus that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected bilateral pes planus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of the Veteran's bilateral feet disability are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran is in receipt of TDIU for the period from February 16, 2011; however, the Board notes that in applications for a TDIU dated in July 2008 and January 2013, he reported that he last worked full time in January 2008.  As such, the Board has considered whether a claim for TDIU due to service-connected bilateral pes planus, for the period on appeal prior to February16, 2011, has been raised.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to bilateral pes planus alone, for the period prior to February 16, 2011.  The Board acknowledges his statement made to the March 2012 VA examiner that spasms in his feet prevent him from working; however, the Board observes that he is already in receipt of a TDIU for this period.  Further, the Veteran's January 2013application for TDIU indicated unemployability, due to multiple disabilities.  Moreover, the clinical evidence of records fails to indicate that the Veteran's pes planus, alone, rendered him unemployable, prior to February 16, 2011.  In this regard, an August 2008 letter from a VA nurse practitioner indicated that the Veteran would be unemployable for at least one year, due to at least six disabilities.  Therefore, the question of entitlement to a TDIU due to pes planus, for the period prior to February 16, 2011, has not been raised.     

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board has resolved doubt in favor of the Veteran by increasing the Veteran's initial rating to 30 percent prior to March 9, 2012; however, the preponderance of the evidence is against a rating in excess of 30 percent for the period prior to October 11, 2014, or in excess of 50 percent thereafter.  As such, that doctrine is not applicable with respect to higher ratings, his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial rating of 30 percent for bilateral pes planus prior to March 9, 2012, is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for bilateral pes planus prior to October 11, 2014, is denied. 

A rating in excess of 50 percent for bilateral pes planus from October 11, 2014, is denied.  


REMAND

With respect to the claim for service connection of a heart disorder, unfortunately, a remand is required.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim for service connection for a heart disorder was remanded by the Board in August 2014 for a VA examination and opinion.  In October 2014, the Veteran was afforded a VA examination, however, the examiner did not fully address the questions asked by the Board.  As such, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, although the examiner found that the Veteran did not have a current heart diagnosis, the examiner did not address the Veteran's treatment for a heart disorder in October 2008, during the pendency of the claim.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, an addendum opinion is required.  Further, as discussed in the August 2014 remand, the examiner should also specifically address whether the July 1991 echocardiogram (ECG) report that noted "sinus bradycardia with sinus arrhythmia, nonspecific ST and T Wave abnormality, abnormal ECG" represents the initial manifestation of the heart disorder treated in October 2008.  

As the case is being remanded it should be updated to include any outstanding treatment records.  See 38 C.F.R: § 3.159(c); see also Bell v. Derwinski,
2 Vet. App. 611 (1992).  The Board notes that VA treatment records dated to September 2014 are of record.  Additionally, it appears that pertinent private records are outstanding.  In this regard, in accordance with the August 2014 remand, in September 2014, the AOJ asked the Veteran to submit an authorization and consent form for any pertinent private treatment records.  The Veteran submitted a form for records from Dr. L.F., private cardiologist.  The Board observes that although the AOJ requested such records, the mail was returned undeliverable in January 2015.  Therefore, on remand, the Veteran should be asked to confirm the appropriate address for Dr. L.F., as well as be offered the opportunity to provide such records himself. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from September 2014 to the present. 

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records regarding the claimed heart disorder.  In particular, inform the Veteran that a records request was sent to Dr. L.F., cardiologist; however, the request was returned undeliverable in January 2015.  Ask the Veteran to confirm the address for Dr. L.F. and provide an updated authorization and consent form if he still desires for VA to obtain records on his behalf. 

If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e)  regarding private records.

3.  After completion of the foregoing, seek an addendum opinion from the October 2014 VA examiner for an addendum opinion to determine the nature and etiology of any diagnosed heart condition.  If the October 2014 examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, as to whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  The file and a copy of this Remand must be made available to the examiner.

After reviewing the record, the VA examiner should address the following questions:

(a) Please identify the specific diagnosis for the Veteran's
claimed heart condition.  In determining whether the Veteran has a current diagnosis, the examiner must consider and address the Veteran's October 2008 treatment for a myocardial infarction.  Even if any disorder present in October 2008 has since resolved, the requirement for a current disability may still be met for the purposes of establishing service connection. 

(b) Is it at least as likely as not (i.e., probability of 50 percent. or greater) that any currently diagnosed heart disability or disease had its onset in or is etiologically related to the Veteran's active duty service?  In reaching any conclusion, consider and address the July 1991 service echocardiogram (ECG) report that showed that the Veteran had "sinus bradycardia with sinus arrhythmia, nonspecific ST and T Wave abnormality, abnormal ECG."

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought remains denied issue a supplemental statement, of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


